Atkinson, J.
1. An assignment of error in excluding evidence must, to entitle it to consideration,’ on its face disclose, either literally or in substance, what that evidence was. Russell v. Mohr-Weil Lumber Co., 115 Ga. 35 (41 S. E. 275). Accordingly, assignments of error on rulings of the court excluding evidence, made during the trial of an illegality case, were insufficient, which recited: (a) that the excepting party offered evidence to show that he was “not liable for the” amount specified “in the fi. fa.,” but did not set forth the exact evidence relied on to produce that result or its substance; (b) that the excepting party offered in evidence “the .judgment upon which the fi. fa. was issued,” *597for tlie purpose- of showing “that the fi fa. was not based upon a legal judgment,” but did not set forth a copy of the judgment or its substance.
March 11, 1913.
Affidavit of illegality. Before Judge Edwards. Paulding superior court. February 14, 1912.
C. D. McGregor and J. II. McLarty, for plaintiffs in error.
2. No evidence being introduced to support the grounds of the affidavit of illegality, it was not erroneous for the judge to dismiss the same at the costs of the defendants in ft. fa.

Judgment affirmed.


Seek, J., absent. The other Justices concur.